Citation Nr: 0600009
Decision Date: 01/03/06	Archive Date: 03/02/06

DOCKET NO. 03-07 322                        DATE JAN 03 2006

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to a compensable evaluation for residuals of laceration on the left lower leg.

2. Entitlement to a compensable evaluation for residuals of laceration on the right lower leg.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued separate noncompensable evaluations for service-connected residuals of laceration on the left lower leg and service-connected residuals of laceration on the right lower leg.

The issues before the Board are listed on the title page of this document. These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further development. VA will notify you if further action is required on your part.

REMAND

In his October 2002 notice of disagreement, the appellant, through his accredited representative, contended that the VA examination performed in May 2002 was not fair. The appellant asserted that the service-connected scars on his lower legs were tender. When he was in motion, the scars were painful. The Board notes that the May 2002 VA examination did not explicitly document whether palpation of the scars elicited pain, whether the appellant's complaints of pain could be related to other medical conditions present, or whether the scars limited the function of the affected limb. In light of this, a new examination should be scheduled.

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the appeal is REMANDED for the following development:

1. The RO should schedule the appellant for a VA skin examination to determine the severity of the service-connected residuals of laceration on the left and right

- 2 


lower legs. The claims folder should be made available  to the examiner for review before and during the examination.

2. Thereafter, the RO should readjudicate the issues on appeal. If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO must provide the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 3 




25 807 138      051027    1545028    05-28914

DOCKET NO. 04-06 503                        DATE OCT 27 2005


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York

THE ISSUES

1. Entitlement to service connection for a claimed innocently acquired psychiatric. disorder, to include as due to herbicide exposure.

2. Entitlement to service connection for claimed non-Hodgkin's lymphoma, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America



2. The veteran is not shown to have manifested psychiatric manifestations in service or for many years thereafter.

3. No competent evidence has been presented to link any currently demonstrated innocently acquired psychiatric disorder to his reported herbicide exposure in service or other factually established event of the veteran's period of active service.

CONCLUSION OF LAW

The veteran is not shown to have innocently acquired psychiatric disability due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been due to herbicide exposure in service; nor may a psychosis be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law. Regulations implementing the VCAA have since been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VCAA and implementing regulations apply to the case at hand, and the requirements therein appear to have been met.

In this case, the Board finds that all relevant facts have been properly developed in regard to the veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist him with the development of facts pertinent to his claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

- 3 



Specifically, the RO has obtained records of treatment reported by the veteran, and no indication from the record of additional psychiatric treatment for which has not obtained; or made sufficient efforts to obtain, corresponding records. in further detail hereinbelow, the Board has determined that a VA examination is not "necessary" in view of 38 U.S.C.A. § 5103A(d). 
The Board is also satisfied that the RO met VA's duty to notify the veteran of the evidence necessary to substantiate his claim in a May 2001 letter. By this letter, the RO also notified the veteran of exactly which portion of that evidence was to be provided by him and which portion VA would attempt to obtain on his behalf. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 Vet._App. 103 (2005).

In this letter, the veteran was also advised to submit additional medical records to the RO, and the Board finds that this instruction is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a claimant provide any evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to the appealed rating decision. Moreover, as indicated, the RO has taken all necessary steps to both notify the veteran of the evidence needed to substantiate his claim and assist him in developing relevant evidence.

Accordingly, the Board finds that no prejudice to the veteran will result from an adjudication of his claim in this Board decision. Rather, remanding this case back
to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

- 4



For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307,3.309.

During his August 2005 hearing, the veteran suggested an herbicide-related etiology for his claimed disorder. However, the veteran did not serve in the Republic of Vietnam during service, and an inquiry to United States Armed Services Center for Research of Unit Records (CURR) from January 2002 revealed that there was no documentation of herbicides or herbicide equipment present in Okinawa, Japan during his tour of duty in that location.

Moreover, the list of disorders noted to have a causal relationship to herbicide exposure, from 38 C.F.R. § 3.309(e), includes no psychiatric disorders.

Accordingly, no further consideration in this regard is warranted, and the veteran's claim will be considered solely on a direct service connection basis. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the veteran's service medical records are entirely negative for complaints of or treatment for psychiatric symptomatology. Following service, a January 1997 private treatment record indicates that the veteran was taking Xanax

- 5 



and Elavil for "insomnia and questionable depression," but subsequent treatment not provide any information as to the etiology of this apparent disorder.

To date, the RO has not afforded the veteran a VA examination, with an opinion as to the etioiogy of his claimed psychiatric disorder. Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms maybe associated with service, and (4) there is not sufficient medical evidence to make a decision. See 38 U.S.C.A. § 5103A(c)(4).

In this case, as no medical evidence has been presented linking the veteran's claimed disorder to an established event in service, there is no reasonable possibility that a VA examination would result in findings favorable to the veteran. Accordingly, the Board finds that an etiology opinion is not "necessary." See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). Moreover, no competent evidence has been present to show that the veteran experienced continuous psychiatric symptoms following service or prior to 1997.

Currently, the only evidence of record supporting the veteran's claim is his own lay opinion, as related at his August 2005 VA videoconference hearing testimony. The
veteran has not been shown to possess the requisite medical training or credentials needed to render a diagnosis or a competent opinion as to medical causation.

Accordingly, his lay statements cannot constitute competent evidence and lack probative value. See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195,201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the claim of service connection, to include as due to herbicide exposure, and this claim must be denied.

- 6 



In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of a.n outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

Service connection for an innocently acquired psychiatric disorder, to include as due to herbicide exposure, is denied.

REMAND

During his August 2005 VA hearing, the veteran testified that he was being seen approximately three to four times per year for his non-Hodgkin's lymphoma at the Strong Memorial Hospital in Rochester, New York. Prior to the appealed rating decision, the RO obtained records from this facility, dated only through September 2001. As such, VA has a duty to obtain more contemporaneous records from this facility.

The veteran also described treatment for related symptoms (e.g., fatigue, flu-like symptoms) by Dr. Lee Andolora and Dr. Joseph Manz prior to the establishment of his current diagnosis of non-Hodgkin's lymphoma.

The veteran indicated that both doctors had retired but did not clearly state that their records were unavailable. As such, medical records from both treatment providers, if available, should be obtained.

Accordingly, this matter is REMANDED to the RO for the following action:

- 7 



1. After obtaining signed release forms from the veteran, the RO should contact the Strong Memorial Hospital and request all records of his treatment dated since September 2001. The RO should also contact Dr. Andolora and Dr. Manz, if possible, to determine if such treatment providers have retained records of treatment of the veteran. All records obtained by the RO must be added to the claims file. If the search for such records has negative results, documentation to that effect must be added to the claims file.

2. Then, the RO should readjudicate the veteran's claim of service connection for non-Hodgkin's lymphoma, to include as due to herbicide exposure. If the determination of this claim remains unfavorable, the veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The veteran has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

- 8 




